

116 HR 5733 IH: Foreign Influence Registration Modernization Act
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5733IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Moulton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Foreign Agents Registration Act of 1938, as amended to waive the application of the
			 Act to agents representing foreign enterprises which are not under the
			 control or direction of foreign governments or foreign political parties,
			 to exclude agents who represent foreign governments which engage in a
			 pattern of gross violations of human rights from the exemption provided
			 under the Act for agents engaged in scholastic and certain other pursuits,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Foreign Influence Registration Modernization Act or the FIRM Act. 2.Waiving application of Foreign Agents Registration Act to agents representing foreign enterprises not under control or direction of foreign governments and foreign political parties Section 1(b)(3) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611(b)(3)) is amended—
 (1)by striking a partnership and inserting an enterprise consisting of a partnership; and (2)by striking the period at the end and inserting the following: , but only if the enterprise is under the control or direction of a government of a foreign country or a foreign political party.:
			3.Excluding agents representing governments which violate human rights from exemption for agents
			 engaged in religious, scholastic, academic, or scientific pursuits or fine
			 arts
 Section 3(e) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 613(e)) is amended by striking the semicolon at the end and inserting the following: , except that this subsection does not apply in the case of an agent who represents a foreign principal that is prohibited from receiving assistance under part I of the Foreign Assistance Act of 1961 by reason of the application of section 116 of such Act (22 U.S.C. 2151n) or part II of such Act by reason of the application of section 502B of such Act (22 U.S.C. 2304)..
		4.Requiring statements to be filed in digitized format
 (a)RequirementSection 2(g) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612(g)) is amended by striking the period at the end and inserting the following: , in a manner which enables the statements and supplements to be filed in a digitized format and which incorporates the statements and supplements in a database which is fully searchable, sortable and downloadable..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to statements and supplements filed after the expiration of the 1-year period which begins on the date of the enactment of this Act.
 5.Availability of civil money penalty for violationSection 8 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 618) is amended by inserting after subsection (c) the following new subsection:
			
 (d)Whoever knowingly violates any provision of this Act shall, upon proof of such knowing violation by a preponderance of the evidence, be subject to a civil money penalty of not more than $200,000, depending on the extent and severity of the violation..
		6.Transfer of responsibility for administration of Lobbying Disclosure Act of 1995 to Attorney
			 General
			(a)Requiring lobbyists To register with Attorney General
 (1)RegistrationSection 4(a)(1) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(a)(1)) is amended by striking the Secretary of the Senate and the Clerk of the House of Representatives and inserting the Attorney General. (2)Notice of termination of registrationSection 4(d) of such Act (2 U.S.C. 1603(d)) is amended by striking the Secretary of the Senate and the Clerk of the House of Representatives and inserting the Attorney General.
				(b)Requiring lobbyists To file reports with Attorney General
 (1)Quarterly reports by lobbyistsSection 5(a) of such Act (2 U.S.C. 1604(a)) is amended by striking the Secretary of the Senate and the Clerk of the House of Representatives and inserting the Attorney General. (2)Semiannual reports on certain contributionsSection 5(d)(1) of such Act (2 U.S.C. 1604(d)(1)) is amended by striking the Secretary of the Senate and the Clerk of the House of Representatives and inserting the Attorney General.
 (3)Electronic filingSection 5(e) of such Act (2 U.S.C. 1604(e)) is amended— (A)by striking the Secretary of the Senate or the Clerk of the House of Representatives and inserting the Attorney General; and
 (B)by striking the second sentence. (c)Disclosure and enforcementSection 6(a) of such Act (2 U.S.C. 1605(a)) is amended in the matter preceding paragraph (1) by striking The Secretary of the Senate and the Clerk of the House of Representatives and inserting The Attorney General.
 (d)PenaltiesSection 7(a)(1) of such Act (2 U.S.C. 1606(a)(1)) is amended by striking the Secretary of the Senate or the Clerk of the House of Representatives and inserting the Attorney General. (e)Conforming amendment relating to lack of general audit or investigative authority of Secretary and ClerkSection 8 of such Act (2 U.S.C. 1607) is amended by striking subsection (c).
 (f)Permitting use of good faith estimates based on tax return informationSection 15(c)(1) of such Act (2 U.S.C. 1610(c)(1)) is amended by striking the Secretary of the Senate and the Clerk of the House of Representatives and inserting the Attorney General. (g)Effective date; transition (1)In generalThe amendments made by this section shall apply with respect to statements and reports filed after the expiration of the 1-year period which begins on the date of the enactment of this Act.
 (2)TransitionNot later than 1 year after the date of the enactment of this Act, the Secretary of the Senate and the Clerk of the House of Representatives shall transfer to the Attorney General information on the statements and reports filed prior to the effective date described in paragraph (1) with the Secretary and the Clerk under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.).
				